

Exhibit 10.6
LOCKHEED MARTIN CORPORATION
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective December 1, 2016)
Amendment No. 2
Lockheed Martin Corporation wishes to revise the Lockheed Martin Corporation
Executive Severance Plan (the “Plan”) as follows, effective as of the date this
amendment is executed.
1.Section 1(l) of the Plan is amended and restated in its entirety to read as
follows:
(l) Follow-on Benefits – A payment equal to the cost to the Eligible Employee of
continuing for one year his or her coverage under the Company’s medical, dental
and vision plans under the plans and with the same level of coverage as elected
by the Eligible Employee during open enrollment for the Plan Year in which the
Executive Layoff Event occurs (but excluding flexible spending, health
reimbursement, and health savings account plans). The amount will be equal to
the cost charged Employees for coverage provided by the Company pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1987 (COBRA coverage).
2.Section 1(m) of the Plan is amended and restated in its entirety to read as
follows:
(m) Full Bonus Equivalent – An amount equal to an Eligible Employee’s Annual
Base Pay multiplied by the target level assigned to the Eligible Employee under
the Lockheed Martin Corporation Amended and Restated 2006 Management Incentive
Compensation Plan (Performance-Based) or any successor plan (“MICP”).
3.Section 1(q) of the Plan is amended and restated in its entirety to read as
follows:
(q) Prorated Bonus Equivalent – With respect to an Eligible Employee who is a
participant in the MICP, the Attorney Incentive Plan, or the Lockheed Martin
Corporation Cyber Compensation Plan, or, with respect to Eligible Employees who
are not Officers, other annual incentive plan that is designated by the Senior
Vice President, Human Resources in his or her sole discretion, an amount equal
to (i) an Eligible Employee's Base Pay multiplied by the target percentage
assigned to the Eligible Employee under the applicable annual incentive plan,
or, with respect to an Eligible Employee who is a participant in the Lockheed
Martin Corporation Employee Annual Incentive Plan, or, with respect to Eligible
Employees who are not Officers, other annual incentive plan that is designated
by the Senior Vice President, Human Resources in his or her sole discretion, an
amount equal to (ii) an Eligible Employee's Base Pay multiplied by the business
area award percentage at 100 percent and the individual award percentage at the
“achieved” rating under the applicable annual incentive plan and (iii) then
multiplying the product obtained under (i) or (ii), as applicable, by the number
of weeks in the Plan Year in which the Executive Layoff Event occurs for which
the Eligible Employee was paid by the Company for at least one day. For the
purposes of this Section 1(q), no week may be counted twice. For the avoidance
of doubt, (I) no Eligible Employee who, at the time of the Executive Layoff
Event, works for Lockheed Martin Investment Management
1







--------------------------------------------------------------------------------



Company and is a participant in the Lockheed Martin Investment Management
Company Incentive Compensation Plan (the “LMIMCO Plan”) will receive a Prorated
Bonus Equivalent under the Plan; rather, any bonus payable under the LMIMCO Plan
will be governed by the terms of the LMIMCO Plan; and (II) no Eligible Employee
who receives a Pro Rata Bonus Equivalent under the Plan will be eligible to
receive any payment under the applicable annual incentive plan for the year in
which the Executive Layoff Event Occurs.
4.The first sentence of Section 5(b) of the Plan is amended and restated in its
entirety to read as follows:
The following Supplemental Severance Benefits are in addition to the Basic
Severance Benefit and are available only to Eligible Employees who on or after a
Termination of Employment as a result of an Executive Layoff Event execute (i) a
valid and binding written release of the Company and its directors, officers and
Employees of claims of any kind or nature in respect of the Employee's
employment with the Company and any predecessor employer (and each of their
affiliates) in the form supplied by the Company (“Release”); and do not revoke
any such Release within any revocation period provided for in the Release, and,
(ii) except where prohibited under applicable law, a Post-Employment Conduct
Agreement substantially in the form attached to the Plan as Exhibit A.1 (for
Officers) or A.2 (for Eligible Employees who are not Officers) and as amended to
reflect specific jurisdictional or other requirements (“PECA”); provided, such
executed Release and PECA are received by the Company no later than 45 days
after they are provided to the Eligible Employee.
5.A new subsection (c) is added to Section 8 of the Plan, reading as follows:
(c) A suit for benefits under this Plan must be brought within 12 months after
the date of a final decision on the claim in accordance with the applicable
claims procedures.
6.Section 13 of the Plan is amended and restated in its entirety to read as
follows:
13. Governing Law. Except to the extent preempted by Federal law, the Plan shall
be construed, administered and enforced according to the laws of the State of
Maryland, without regard to its conflict of laws provisions. Any claim or action
filed in connection with the Plan shall only be brought or filed in the United
States District Court for the District of Maryland. Notwithstanding anything
herein to the contrary, payments under this Award Agreement shall be made at a
time and in a manner that satisfies the requirements of Internal Revenue Code
Section 409A.
7.Exhibit A.1 of the Plan, Post-Employment Conduct Agreement for Elected
Officers, and Exhibit A.2 of the Plan, Post-Employment Conduct Agreement for
Non-Officers, are updated in their entirety in the forms attached hereto.






2







--------------------------------------------------------------------------------







LOCKHEED MARTIN CORPORATION





By:  /s/ Greg Karol
        Greg Karol
        Senior Vice President of Human Resources
Date: June 4, 2020
3







--------------------------------------------------------------------------------



Exhibit A.1
Post-Employment Conduct Agreement for Elected Officers


[PECA will vary by state law and current legal and
professional requirements at time of termination]


[Applicable provisions may be incorporated into the
release of claims agreement in lieu of a separate PECA]






This Post Employment Conduct Agreement dated ____________ (this “PECA”),
together with the Release of Claims being entered into contemporaneous with this
PECA, is entered into in consideration of the payment (“Severance Payment”) to
be made to me under the Lockheed Martin Corporation Executive Severance Plan
(“Severance Plan”). By signing below, I agree as follows:
1.Restrictions Following Termination of Employment.


(a)Covenant Not To Compete – [NOT APPLICABLE IN CALIFORNIA] Without the express
written consent of the Chief Executive Officer of the Company (or the Committee
with respect to the Chief Executive Officer of the Company), during the two-year
period following the date of my termination of employment with the Company
(“Termination Date”), I will not, directly or indirectly, be employed by,
provide services to, or advise a “Restricted Company” (as defined in Section 6
below), whether as an employee, advisor, director, officer, partner or
consultant, or in any other position, function or role that, in any such case,


(i) oversees, controls or affects the design, operation, research, manufacture,
marketing, sale or distribution of “Competitive Products or Services” (as
defined in Section 6 below) of or by the Restricted Company, or


(ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Company (including but
not limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Company by vendors or suppliers
or to prices charged or pricing contemplated to be charged by the Company,
information relating to employee performance, promotions or identification for
promotion, or information relating to the Company’s cost base) could be used to
the disadvantage of the Company.


I acknowledge and agree that enforcement of this PECA pursuant to Sections
1(a)(i) and (ii) is necessary to protect, among other interests, the Company’s
trade secrets and other Confidential or Proprietary Information, as defined by
Section 1(c).
To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
4







--------------------------------------------------------------------------------



Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Company in an attorney position and whose occupation during the
two-year period following employment with the Company does not include
practicing law.
In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Company in an attorney position, and whose occupation during
the two-year period following employment with the Company includes practicing
law.
(iii) Post-employment Activity As a Lawyer – I acknowledge that as counsel to
the Company, I owe ethical and fiduciary obligations to the Company and that at
least some of these obligations will continue even after my Termination Date
with the Company. I agree that after my Termination Date I will comply fully
with all applicable ethical and fiduciary obligations that I owe to the Company.
To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct, I agree that I will not:


(a)Represent any client in the same or a substantially related matter in which I
represented the Company where the client’s interests are materially adverse to
the Company; or


(b)Disclose confidential information relating to my representation of the
Company, including the disclosure of information that is to the disadvantage of
the Company, except for information that is or becomes generally known.


        The Company’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Company in an attorney
position.


(b) Non-Solicit – Without the express written consent of the Chief Executive
Officer of the Company (or the Committee with respect to the Chief Executive
Officer of the Company), during the two-year period following the Termination
Date, I will not (i) cause or attempt to cause, directly or indirectly, the
complete or partial loss of any contract in effect before the Termination Date
between the Company and any customer, supplier, distributor or manufacturer of
or to the Company with which I was responsible, in whole or in part, for
soliciting, negotiating, implementing, managing, or overseeing or (ii) induce or
attempt to induce, directly or indirectly, any person who is an employee of the
Company with whom I worked or interacted within two years prior to the
Termination Date to cease employment with the Company in order to perform work
or services for any entity other than the Company. I acknowledge and agree that
the enforcement of this PECA pursuant to Section 1(b)(i) is necessary to
protect, among other interests, the Company’s trade secrets and other
Confidential or Proprietary Information, as defined by Section 1(c).


5







--------------------------------------------------------------------------------



(c)Protection of Proprietary Information – Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar agreements that I signed while
employed by the Company committing to hold confidential the “Confidential or
Proprietary Information” (as defined below) of the Company or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Company or others to which I had access or that I
was responsible for creating or overseeing during my employment with the
Company. In the event I become legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or otherwise) to
disclose any proprietary or confidential information, I will immediately notify
the Company’s Senior Vice President, General Counsel and Corporate Secretary as
to the existence of the obligation and will cooperate with any reasonable
request by the Company for assistance in seeking to protect the information. All
materials to which I have had access, or which were furnished or otherwise made
available to me in connection with my employment with the Company shall be and
remain the property of the Company. For purposes of this PECA, “Confidential or
Proprietary Information” means trade secrets, as defined by applicable law, and
Proprietary Information within the meaning of CRX-015C (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic
advantage over its competitors, or which, if known or used by third parties or
if used by the person’s or entity's employees or agents in an unauthorized
manner, might be detrimental to the person’s or entity's interests. Confidential
or Proprietary Information may include, but is not limited to:


(i)existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers and
competitors,


(ii)existing and contemplated technical information and documentation pertaining
to technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, production techniques, research and developmental
activities, inventions, discoveries, and improvements, and


(iii)human resources and personnel information.


(d)No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Company or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.


6







--------------------------------------------------------------------------------



(e)Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Company in
any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Company or any of its subsidiaries
or affiliates is a party or is required or requested to provide testimony and
regarding which, as a result of my employment with the Company, I reasonably
could be expected to have knowledge or information relevant to the litigation or
investigation. Notwithstanding any other provision of this PECA, nothing in this
PECA shall affect my obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.
(f)Communications with Regulatory Authorities – Nothing in this PECA prohibits
or restricts me (or my attorney) from initiating communications directly with,
responding to an inquiry from, or providing testimony before the Securities and
Exchange Commission or any other federal or state regulatory authority regarding
a possible securities law violation.
(g)Notice under the Defend Trade Secrets Act – Notwithstanding anything in this
PECA to the contrary:
(i)I will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.
(ii)If I file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, I may disclose the Company’s trade secrets to my attorney and
use the trade secret information in the court proceeding if I (1) file any
document containing the trade secret under seal; and (2) do not disclose the
trade secret, except pursuant to court order.


2.Consideration and Release of Claims. I acknowledge and agree that the
Severance Payment being made to me is in addition to the payments or benefits
that otherwise are or would be owed to me by the Company and that the Severance
Benefit being provided to me is in consideration for my entering into this PECA
and the Release of Claims attached to this PECA. I acknowledge that the scope
and duration of the restrictions in Section 1 are necessary to be effective and
are fair and reasonable in light of the value of the payments being made to me.
I further acknowledge and agree that as a result of the high level executive and
management positions I have held within the Company and the access to and
extensive knowledge of the Company's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Company's legitimate business interests, including,
but not limited to, the Company’s Confidential or Proprietary Information.


7







--------------------------------------------------------------------------------



3.Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.


(a) I agree, upon demand by the Company, to repay the Severance Payment to the
Company in the event any of the following occur:


(i)I breach any of the covenants in Section 1;


(ii)The Company determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Company, contributed to the Company having to restate all or a portion of
its financial statements filed for any period with the Securities and Exchange
Commission;


(iii)The Company determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Company) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Company’s financial position or reputation;
(iv)The Company determines that my intentional misconduct or gross negligence
caused severe reputational or financial harm to the Company;
(v)The Company determines that I misappropriated Confidential or Proprietary
Information, as defined in Section 1(c), and I (A) intended to use the
misappropriated Confidential or Proprietary Information to cause severe
reputational or financial harm to the Company or (B) used the misappropriated
Confidential or Proprietary Information in a manner that caused severe
reputational or financial harm to the Company; or
(vi)Under such other circumstances specified by final regulation issued by the
Securities and Exchange Commission entitling the Company to recapture or
clawback the Severance Payment.


(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Company for any of the conduct described in Section 3(a) and
shall not limit the Company from seeking damages or injunctive relief. For
purposes of Section 3(a), a determination by the Company means a determination
by the Management Development and Compensation Committee of the Board of
Directors of the Company.


4.Injunctive Relief. I acknowledge that the Company’s remedies at law may be
inadequate to protect the Company against any actual or
8







--------------------------------------------------------------------------------



threatened breach of the provisions of Section 1 or the conduct described in
Section 3(a), and, therefore, without prejudice to any other rights and remedies
otherwise available to the Company at law or in equity (including but not
limited to, an action under Section 3(a), the Company shall be entitled to
injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.
5.Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.
6.Definitions. Capitalized terms not defined in this PECA have the meaning given
to them in the Severance Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:
         (a) “Restricted Company” means The Boeing Company, General Dynamics
Corporation, Northrop Grumman Corporation, the Raytheon Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L3Harris
Technologies, Inc., Thales, Airbus Group, Inc., Textron, Inc., Leonardo SpA,
Leidos Holdings, Inc., and (i) any entity directly or indirectly controlling,
controlled by, or under common control with any of the foregoing, and (ii) any
successor to all or part of the business of any of the foregoing as a result of
a merger, reorganization, consolidation, spin-off, split-up, acquisition,
divestiture, or similar transaction, or as a result of a name change, and (iii),
if the box at the beginning of this Section 6(a) is checked, any entity or
business identified in Addendum A to this PECA.
         (b) “Competitive Products or Services” means products or services that
compete with, or are an alternative or potential alternative to, products sold
or services provided by a subsidiary, business area, division or operating unit
or business of the Company as of the Termination Date and at any time within the
two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Company at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Company for which I had responsibility,
and (ii) if I did not have direct responsibility for the business of, or
function with respect to, a subsidiary, or for a business area, division or
operating unit or business of the Company at any time within the two-year period
ending on the Termination Date, Competitive Products or Services includes the
products so sold or the services so provided by a subsidiary, business area,
division or operating unit of the Company for which I had access (or was
required or permitted such access in the performance of my duties or
responsibilities with the
9







--------------------------------------------------------------------------------



Company) to Confidential or Proprietary Information of the Company at any time
during the two-year period ending on the Termination Date.
7.Miscellaneous


(a)The Severance Plan, this PECA with the attached Release of Claims constitute
the entire agreement governing the terms of the Severance Payment and supersede
all other prior agreements and understandings, both written and oral, between me
and the Company or any employee, officer or director of the Company concerning
payments on account of my termination of employment.


(b)This PECA shall be governed by Maryland law, without regard to its provisions
governing conflicts of law. Any enforcement of, or challenge to, this PECA may
only be brought in the United States District Court for the District of
Maryland, unless it is determined that such court does not have subject matter
jurisdiction, in which case any such enforcement or challenge must be brought in
the Circuit Court of Montgomery County in the State of Maryland. Both parties
consent to the proper jurisdiction and venue of such court, as applicable, for
the purpose of enforcing or challenging this PECA. This Section 7(b) shall not
apply to residents of California.


(c)This PECA shall inure to the benefit of the Company’s successors and assigns
and may be assigned by the Company without my consent.


SIGNED this _____ day of ____________________, 2___.
_________________________________  
(Signature)    


__________________________________
(Printed Name)


__________________________________
(Title)   
FOR LOCKHEED MARTIN CORPORATION:
_________________________________
(Signature)


__________________________________
(Printed Name)


__________________________________
(Title)   


______________________ ____________
(Date)
10







--------------------------------------------------------------------------------



NOTE: HRBP must scan and upload the executed PECA (and Addendum A, if
applicable) to the Executive Action System in order for payments to be
processed.


If Addendum A is applicable, be sure to check the box at the beginning of
Section 6(a) of the PECA and have Legal review Addendum A.


11







--------------------------------------------------------------------------------



Addendum A
Additional “Restricted Companies” For Purposes of Section 6(a) of the PECA

Entity NameDescription of the Competitive Business







12








--------------------------------------------------------------------------------



Exhibit A.2
Post-Employment Conduct Agreement for Non-Officers


[PECA will vary by state law and current legal and
professional requirements at time of termination]


[Applicable provisions may be incorporated into the
release of claims agreement in lieu of a separate PECA]


        This Post Employment Conduct Agreement dated ____________ (this “PECA”),
together with the Release of Claims being entered into contemporaneous with this
PECA, is entered into in consideration of the payment (“Severance Payment”) to
be made to me under the Lockheed Martin Corporation Executive Severance Plan
(“Severance Plan”). By signing below, I agree as follows:
1.Restrictions Following Termination of Employment.


(a)Covenant Not To Compete – [NOT APPLICABLE IN CALIFORNIA] Without the express
written consent of the Senior Vice President, Human Resources of the Company,
during the one-year period following the date of my termination of employment
with the Company (“Termination Date”), I will not, directly or indirectly, be
employed by, provide services to, or advise a “Restricted Company” (as defined
in Section 6 below), whether as an employee, advisor, director, officer, partner
or consultant, or in any other position, function or role that, in any such
case,


(i) oversees, controls or affects the design, operation, research, manufacture,
marketing, sale or distribution of “Competitive Products or Services” (as
defined in Section 6 below) of or by the Restricted Company, or


(ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Company (including but
not limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Company by vendors or suppliers
or to prices charged or pricing contemplated to be charged by the Company,
information relating to employee performance, promotions or identification for
promotion, or information relating to the Company’s cost base) could be used to
the disadvantage of the Company.


I acknowledge and agree that enforcement of this PECA pursuant to Sections
1(a)(i) and (ii) is necessary to protect, among other interests, the Company’s
trade secrets and other Confidential or Proprietary Information, as defined by
Section 1(c).
To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the



--------------------------------------------------------------------------------



Company in an attorney position and whose occupation during the one-year period
following employment with the Company does not include practicing law.
In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Company in an attorney position, and whose occupation during
the one-year period following employment with the Company includes practicing
law.
(iii) Post-employment Activity As a Lawyer – I acknowledge that as counsel to
the Company, I owe ethical and fiduciary obligations to the Company and that at
least some of these obligations will continue even after my Termination Date
with the Company. I agree that after my Termination Date I will comply fully
with all applicable ethical and fiduciary obligations that I owe to the Company.
To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct, I agree that I will not:


a.Represent any client in the same or a substantially related matter in which I
represented the Company where the client’s interests are materially adverse to
the Company; or


b.Disclose confidential information relating to my representation of the
Company, including the disclosure of information that is to the disadvantage of
the Company, except for information that is or becomes generally known.


The Company’s Senior Vice President, General Counsel, and Corporate Secretary or
the General Tax Counsel, as applicable, will determine in his or her discretion
whether an individual is employed by the Company in an attorney position.


(b) Non-Solicit – Without the express written consent of the Senior Vice
President, Human Resources of the Company, during the two-year period following
the Termination Date, I will not (i) cause or attempt to cause, directly or
indirectly, the complete or partial loss of any contract in effect before the
Termination Date between the Company and any customer, supplier, distributor or
manufacturer of or to the Company with which I was responsible, in whole or in
part, for soliciting, negotiating, implementing, managing, or overseeing or (ii)
induce or attempt to induce, directly or indirectly, any person who is an
employee of the Company with whom I worked or interacted within two years prior
to the Termination Date to cease employment with the Company in order to perform
work or services for any entity other than the Company. I acknowledge and agree
that the enforcement of this PECA pursuant to Section 1(b)(i) is necessary to
protect, among other interests, the Company’s trade secrets and other
Confidential or Proprietary Information, as defined by Section 1(c).





--------------------------------------------------------------------------------



c.Protection of Proprietary Information – Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar agreements that I signed while
employed by the Company committing to hold confidential the “Confidential or
Proprietary Information” (as defined below) of the Company or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Company or others to which I had access or that I
was responsible for creating or overseeing during my employment with the
Company. In the event I become legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or otherwise) to
disclose any proprietary or confidential information, I will immediately notify
the Company’s Senior Vice President, General Counsel and Corporate Secretary as
to the existence of the obligation and will cooperate with any reasonable
request by the Company for assistance in seeking to protect the information. All
materials to which I have had access, or which were furnished or otherwise made
available to me in connection with my employment with the Company shall be and
remain the property of the Company. For purposes of this PECA, “Confidential or
Proprietary Information” means trade secrets, as defined by applicable law, and
Proprietary Information within the meaning of CRX-015C (a copy of which has been
made available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic
advantage over its competitors, or which, if known or used by third parties or
if used by the person’s or entity's employees or agents in an unauthorized
manner, might be detrimental to the person’s or entity's interests. Confidential
or Proprietary Information may include, but is not limited to:


(i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers and
competitors,


(ii) existing and contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, production techniques, research and development
activities, inventions, discoveries, and improvements, and


(iii) human resources and personnel information. 





--------------------------------------------------------------------------------



d.No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Company or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.


e.Cooperation in Litigation and Investigations - Following the Termination Date,
I will, to the extent reasonably requested, cooperate with the Company in any
pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Company or any of its subsidiaries
or affiliates is a party or is required or requested to provide testimony and
regarding which, as a result of my employment with the Company, I reasonably
could be expected to have knowledge or information relevant to the litigation or
investigation. Notwithstanding any other provision of this PECA, nothing in this
PECA shall affect my obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.
f.Communications with Regulatory Authorities – Nothing in this PECA prohibits or
restricts me (or my attorney) from initiating communications directly with,
responding to an inquiry from, or providing testimony before the Securities and
Exchange Commission or any other federal or state regulatory authority regarding
a possible securities law violation.
g.Notice under the Defend Trade Secrets Act – Notwithstanding anything in this
PECA to the contrary:
(i) I will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.
(ii) If I file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, I may disclose the Company’s trade secrets to my
attorney and use the trade secret information in the court proceeding if I (1)
file any document containing the trade secret under seal; and (2) do not
disclose the trade secret, except pursuant to court order.
2.Consideration and Release of Claims. I acknowledge and agree that the
Severance Payment being made to me is in addition to the payments or benefits
that otherwise are or would be owed to me by the Company and that the Severance
Benefit being provided to me is in consideration for my entering into this PECA
and the Release of Claims attached to this PECA. I acknowledge that the scope
and duration of the restrictions in Section 1 are necessary to be effective and
are fair and reasonable in light of the value of the payments being



--------------------------------------------------------------------------------



made to me. I further acknowledge and agree that as a result of the high level
executive and management positions I have held within the Company and the access
to and extensive knowledge of the Company's Confidential or Proprietary
Information, employees, suppliers and customers, these restrictions are
reasonably required for the protection of the Company's legitimate business
interests, including, but not limited to, the Company’s Confidential or
Proprietary Information.


3.Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.


(a) I agree, upon demand by the Company, to repay the Severance Payment to the
Company in the event any of the following occur:


(i)I breach any of the covenants in Section 1;


(ii)The Company determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence of which I had knowledge during the period I was employed by
the Company, contributed to the Company having to restate all or a portion of
its financial statements filed for any period with the Securities and Exchange
Commission;


(iii)The Company determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Company) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Company’s financial position or reputation;
(iv)The Company determines that my intentional misconduct or gross negligence
caused severe reputational or financial harm to the Company;
(v)The Company determines that I misappropriated Confidential or Proprietary
Information, as defined in Section 1(c), and I (A) intended to use the
misappropriated Confidential or Proprietary Information to cause severe
reputational or financial harm to the Company or (B) used the misappropriated
Confidential or Proprietary Information in a manner that caused severe
reputational or financial harm to the Company; or
(vi)Under such other circumstances specified by final regulation issued by the
Securities and Exchange



--------------------------------------------------------------------------------



Commission entitling the Company to recapture or clawback the Severance Payment.


(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Company for any of the conduct described in Section 3(a) and
shall not limit the Company from seeking damages or injunctive relief. For
purposes of Section 3(a), a determination by the Company means a determination
by a review committee consisting of the Senior Vice President, Human Resources,
the Senior Vice President, Ethics and Enterprise Assurance, and the Senior Vice
President, General Counsel and Corporate Secretary (the “Review Committee”).


4. Injunctive Relief. I acknowledge that the Company’s remedies at law may be
inadequate to protect the Company against any actual or threatened breach of the
provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Company at law or in equity (including but not limited to, an
action under Section 3(a), the Company shall be entitled to injunctive relief in
its favor and to specific performance without proof of actual damages and
without the requirement of the posting of any bond or similar security.
5.  Invalidity; Unenforceability. It is the desire and intent of the parties
that the provisions of this PECA shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of this PECA is
adjudicated to be invalid or unenforceable, this PECA shall be deemed amended to
delete the portion adjudicated to be invalid or unenforceable, such deletion to
apply only with respect to the operation of this provision in the particular
jurisdiction in which such adjudication is made.
6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Severance Plan, as applicable. For purposes of this PECA,
the following terms have the meanings given below:
         (a) “Restricted Company” means The Boeing Company, General Dynamics
Corporation, Northrop Grumman Corporation, the Raytheon Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L3Harris
Technologies, Inc., Thales, Airbus Group, Inc., Textron, Inc., Leonardo SpA,
Leidos Holdings, Inc., and (i) any entity directly or indirectly controlling,
controlled by, or under common control with any of the foregoing, and (ii) any
successor to all or part of the business of any of the foregoing as a result of
a merger, reorganization, consolidation, spin-off, split-up, acquisition,
divestiture, or similar transaction, or as a result of a name change, and (iii),
if the box at the beginning of this paragraph is checked, any entity or business
identified in Addendum A to this PECA.
         (b) “Competitive Products or Services” means products or services that
compete with, or are an alternative or potential alternative to, products sold
or services provided by a subsidiary, business area, division or operating unit
or business of the Company as of the Termination Date and at any time within the
two-year period ending on the Termination Date; provided, that, (i) if I had
direct



--------------------------------------------------------------------------------



responsibility for the business of, or function with respect to, a subsidiary,
or for a business area, division or operating unit or business of the Company at
any time within the two-year period ending on the Termination Date, Competitive
Products or Services includes the products so sold or the services so provided
during that two-year period by the subsidiary, business area, division or
operating unit of the Company for which I had responsibility, and (ii) if I did
not have direct responsibility for the business of, or function with respect to,
a subsidiary, or for a business area, division or operating unit or business of
the Company at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided by a subsidiary, business area, division or operating unit
of the Company for which I had access (or was required or permitted such access
in the performance of my duties or responsibilities with the Company) to
Confidential or Proprietary Information of the Company at any time during the
two-year period ending on the Termination Date.
7. Miscellaneous
(a)The Severance Plan, this PECA with the attached Release of Claims constitute
the entire agreement governing the terms of the Severance Payment and supersede
all other prior agreements and understandings, both written and oral, between me
and the Company or any employee, officer or director of the Company concerning
payments on account of my termination of employment.


(b)This PECA shall be governed by Maryland law, without regard to its provisions
governing conflicts of law. Any enforcement of, or challenge to, this PECA may
only be brought in the United States District Court for the District of
Maryland, unless it is determined that such court does not have subject matter
jurisdiction, in which case any such enforcement or challenge must be brought in
the Circuit Court of Montgomery County in the State of Maryland. Both parties
consent to the proper jurisdiction and venue of such court, as applicable, for
the purpose of enforcing or challenging this PECA. This Section 7(b) shall not
apply to residents of California.


(c)This PECA shall inure to the benefit of the Company’s successors and assigns
and may be assigned by the Company without my consent.


SIGNED this _____ day of ____________________, 2___.
_________________________________  
(Signature)    


__________________________________
(Printed Name)


__________________________________
(Title)   







--------------------------------------------------------------------------------



FOR LOCKHEED MARTIN CORPORATION:
_________________________________
(Signature)


__________________________________
(Printed Name)


__________________________________
(Title)   


___________________________________
(Date)




NOTE: HRBP must scan and upload the executed PECA (and Addendum A, if
applicable) to the Executive Action System in order for payments to be
processed.


If Addendum A is applicable, be sure to check the box at the beginning of
Section 6(a) of the PECA and have Legal review Addendum A.
Addendum A
Additional “Restricted Companies” For Purposes of Section 6(a) of the PECA

Entity NameDescription of the Competitive Business




